DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 12 at Line 2 recites the limitation “a plurality of connecting pins and buffer bases”. The specification does not disclose multiple “buffer bases” and the drawings only show one buffer base 45 in Fig. 9. Appropriate correction is required. 

Claim Objections
Claims 1-16 appear to be a direct translation of a foreign application and are replete with typographical, grammatical, idiomatic, and 35 U.S.C. 112 problems. The claim objections below are believed to have addressed all the informalities throughout, however the Applicant is advised to carefully reread the claims, correcting all errors encountered, and amend the claims accordingly. 
Claim 1 is objected to because of the following informalities and should be amended as follows: “1. A supporting member for implantation into or between a subject's bones, comprising: a main body having two opposite sides defined respectively as an upper side and a lower side; a first connecting portion formed at the upper side of the main body and shaped as a male or female part of a dovetail joint; a second connecting portion formed at the lower side of the main body, shaped as the other of the male or female part of the dovetail joint, and corresponding in shape to the first connecting portion; and a guiding structure formed at a side of the main body and configured to mate with an external template plug; wherein the supporting member is vertically connectable with a second supporting member such that the first connecting portion of the supporting member is connectable with [[the]] a second connecting portion of [[another]] said second supporting member to form [[a]] said dovetail joint.” Appropriate correction is required.
Claim 2 is objected to because of the following informalities and should be amended as follows: “2. The supporting member of claim 1, wherein the first connecting portion is a dovetail block and the second connecting portion is a dovetail groove [[in order]] configured to prevent the two vertically connected [[said]] supporting members from separating from each other after connecting in a sliding manner.” Appropriate correction is required.
Claim 3 is objected to because of the following informalities: In Line 7, the words “with such structures” should be deleted. Appropriate correction is required. 
Claim 6 is objected to because of the following informalities and should be amended as follows: “6. The supporting member of claim 5, wherein the plurality of guiding holes and/or [[the]] buffer grooves have various designs with [[progressive deviation or]] a difference in [[terms of]] angle, position, size, or shape.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities and should be amended as follows: “11. A template plug configured to guide the supporting member of claim 1 into or between a subject's bones, [[which includes]] the template plug comprising: a plurality of connecting pins, an extension portion, and a grip portion[[,]]; wherein the extension portion has one end connected to the plurality of connecting pins and an opposite end connected to the grip portion, [[and]] wherein the extension portion and/or the grip portion [[has:]] comprises a third connecting portion, which is formed on an upper side of the extension portion and/or the grip portion, and is a dovetail projection[[;]], and a fourth connecting portion, which is formed on a lower side of the extension portion and/or the grip portion, and corresponds to the third connecting portion; wherein, the plurality of connecting pins can be correspondingly engaged with the guiding structure of the supporting member.” Appropriate correction is required.
Claim 12 is objected to because of the following informalities and should be amended as follows: “12. The template plug of claim 11, comprising a plurality of connecting pins and buffer bases.” Appropriate correction is required.
Claim 13 is objected to because of the following informalities and should be amended as follows: “13. The template plug of claim 12, wherein the plurality of connecting pins comprises two connecting pins that correspond in design to but are [[slightly]] different from the guiding structure of the supporting member in [[terms of]] angle, position, shape, or size.” Appropriate correction is required.
Claim 15 is objected to because of the following informalities: In Line 5, the words --of the supporting member-- should be added after the word “portion”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities and should be amended as follows: “16. A supporting member assembly configured to be implanted into or between a subject's bones, [[which includes]] the supporting member assembly comprising a plurality of supporting members of claim 1, wherein the first connecting portion of [[each]] a first supporting member of the plurality of supporting members is connected with the second connecting portion of a second supporting member of the plurality of supporting members such that [[forms]] a dovetail joint is formed between first and second supporting members in order to connect the plurality of supporting members sequentially.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 appear to be a direct translation of a foreign application and are replete with typographical, grammatical, idiomatic, and 35 U.S.C. 112 problems. The 112(b) rejections below are believed to have addressed all the indefinite issues throughout, however the Applicant is advised to carefully reread the claims, correcting all errors encountered, and amend the claims accordingly. 
Claim 1 at Lines 9-10 recites the limitation “an external template plug”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “external template plug” in claim 1 is used by the claim to mean “an insertion tool,” while the accepted meaning of template is “a shaped piece of metal, wood, card, plastic, or other material used as a pattern for processes such as painting, cutting out, shaping, or drilling.” and the accepted meaning of plug is “an obstruction blocking a hole, pipe, etc.”. The term is indefinite because the specification does not clearly redefine the term. It is suggested that each instance of the term “external template plug” be replaced with the term “insertion tool”. Appropriate correction is required.
Claim 3 at Lines 6-7 recites the limitation “so that the supporting members with such structures are able to position and fasten to each other” which renders the claim indefinite as it is unclear if the recited supporting members include the supporting member of claim 1 and the functionally recited second supporting member, or other supporting members. For purposes of examination, the limitation is being interpreted as “the two vertically connected supporting members”. Appropriate correction is required.
Claim 4 at Lines 2-3 recites the limitation “to facilitate fastening between supporting members and return to an original shape elastically to prevent the supporting members from separating from each other.” which renders the claim indefinite as it is unclear if the recited supporting members include the supporting member of claim 1 and the functionally recited second supporting member, or other supporting members. For purposes of examination, the limitation is being interpreted as “to facilitate fastening between the two vertically connected supporting members and return to an original shape elastically to prevent the two vertically connected supporting members from separating from each other.” Appropriate correction is required.
Claim 6 at Line 2 recites the limitation “have various designs with progressive deviation or difference in terms of angle, position, size or shape” which renders the claim indefinite as it is unclear what is meant by “progressive deviation” in this limitation in the claim. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “progressive deviation” is indefinite because the specification does not define the term or indicate what is meant by this term. For purposes of examination, the limitation is being interpreted as “have different designs with a difference in terms of angle, position, size or shape”. Appropriate correction is required. 
Claim 7 recites the limitation “wherein the main body is one or a plurality of reticulated structures” and Claim 8 recites the limitation “the reticulated structure” which renders the claims indefinite as it is unclear if claim 7 is intending to recite that 1) “the main body is one OF a plurality of reticulated structures” or 2) as it reads, “one OR a plurality of”, and thus it is unclear in claim 8 which reticulated structure is being recited based on the indefiniteness of claim 7. If the claim 7 limitation is correct as it reads in the claim, it is unclear what is meant by the main body being “one or a plurality of reticulated structures”. For purposes of examination, the limitation of claim 7 is being interpreted as “wherein the main body comprises at least one reticulated structure” and claim 8 is being interpreted as “the at least one reticulated structure”. Appropriate correction is required.
Claim 9 recites the limitation “the bone”. It is unclear which bone is being recited since Claim 1 previously recites in the preamble “a subject’s bones”. For purposes of examination, the limitation is being interpreted as “the bones”. Appropriate correction is required. 
Claim 11, Claim 12, Claim 13, Claim 14 and Claim 15 recite the limitation “template plug”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “template plug” is used by the claim to mean “insertion tool,” while the accepted meaning of template is “a shaped piece of metal, wood, card, plastic, or other material used as a pattern for processes such as painting, cutting out, shaping, or drilling.” and the accepted meaning of plug is “an obstruction blocking a hole, pipe, etc.”. The term is indefinite because the specification does not clearly redefine the term. It is suggested that each instance of the term “template plug” be replaced with the term “insertion tool”. Appropriate correction is required.
Claim 11 at Line 9 recites the limitation “and corresponds to the third connecting portion” which renders the claim indefinite as it is unclear what is meant by “corresponds to” in this limitation – corresponds in shape? position? size? something else? For purposes of examination, the limitation is being interpreted as “corresponds in shape to the third connecting portion”. Appropriate correction is required. 
Claim 12 recites the limitation “further includes a plurality of connecting pins and buffer bases” which renders the claim indefinite as it is unclear if the recited connecting pins are the same as, or in addition to the plurality of connecting pins previously recited in claim 11. For purposes of examination, the pins are being considered the same pins as previously recited in claim 11. Appropriate correction is required.
Claim 13 at Line 1 recites the limitation “wherein the template plug has two connecting pins” which renders the claim indefinite as it is unclear if the two recited connecting pins are the same connecting pins as previously recited in claim 12, or in addition thereto. For purposes of examination, the limitation is being interpreted as “wherein the plurality of connecting pins comprises two connecting pins”. Appropriate correction is required. 
Claim 14 at Lines 1-2 recites the limitation “A tamper, which can correspondingly match the supporting member of claim 1 or the template plug of claim 11” which renders the claim indefinite as it is unclear what is meant by “can correspondingly match”. Does this mean that the tamper is structurally similar to the supporting member or the template plug? Can be used in conjunction therewith? Is connected thereto? Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-13 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinville et al. (US PG Pub No. 2015/0045893).
Regarding Claim 1 as best understood, Dinville et al. discloses a supporting member (1, Figs. 5A-5C, Paragraphs [0053-0056]) for implantation into or between a subject's bones (Abstract, Paragraph [0055]), comprising: a main body (middle member 10, Fig. 5C) having two opposite sides defined respectively as an upper side (top of 10) and a lower side (bottom of 10); a first connecting portion (projection 13, Fig. 5C, Paragraph [0056]) formed at the upper side of the main body and shaped as a male part of a dovetail joint; a second connecting portion (slot for insertion of projection 13, Fig. 5C, Paragraph [0056]) formed at the lower side of the main body, shaped as a female part of the dovetail joint, and corresponding in shape to the first connecting portion (Fig. 5B, Paragraph [0056]); and a guiding structure (aperture 15, Figs. 5A & 5C) formed at a side (user facing front side of 10) of the main body and configured to mate with an insertion tool (the aperture 15 is fully and structurally capable of mating with an insertion tool); wherein the supporting member is vertically connectable with a second supporting member (member 3f & member 3m, Figs. 5A-5C) such that the first connecting portion of the supporting member is connectable with a second connecting portion of said second supporting member to form said dovetail joint (Figs. 5A-5B, Paragraph [0056]).
Regarding Claim 2, Dinville et al. discloses wherein the first connecting portion is a dovetail block (projection block 13, Fig. 5C) and the second connecting portion is a dovetail groove (slot for projection 13, Paragraph [0056]) configured to prevent the two vertically connected supporting members from separating from each other after connecting in a sliding manner (Paragraph [0056]).
Regarding Claim 9 as best understood, Dinville et al. discloses wherein the bones are vertebrae (Abstract, Paragraph [0055]). 
Regarding Claim 10 as best understood, Dinville et al. discloses wherein a material of the supporting member includes metal (Paragraph [0052]).
Regarding Claim 11 as best understood, Dinville et al. discloses an insertion tool (implant holder P and impactor I, Figs. 27B-27D) configured to guide the supporting member of claim 1 into or between a subject's bones (Paragraph [0074]), the insertion tool comprising: a plurality of connecting pins (left and right branches I2, Fig. 27C), an extension portion (head P2), and a grip portion (elongated grip portion of tools P & I extending proximally away from head P2); wherein the extension portion has one end connected to the plurality of connecting pins (Fig. 27C) and an opposite end connected to the grip portion (Fig. 27B), wherein the extension portion comprises a third connecting portion (left wing P1, Figs. 27B-27C, Paragraph [0074]), which is formed on an upper side of the extension portion, and is a dovetail projection, and a fourth connecting portion (right wing P1, Figs. 27B-27C), which is formed on a lower side of the extension portion, and corresponds to the third connecting portion (the wings have the same shape, Fig. 27B); wherein, the plurality of connecting pins are capable of being correspondingly engaged with the guiding structure of the supporting member (Fig. 27B).
Regarding Claim 12 as best understood, Dinville et al. discloses further including a plurality of buffer bases (fastening means 2, Figs. 27B-27C).
Regarding Claim 13 as best understood, Dinville et al. discloses wherein the plurality of connecting pins comprise two connecting pins (left and right branches I2, Fig. 27C) that correspond in design to but are slightly different from the guiding structure of the supporting member in position, shape, and size (Figs. 27B-27D).
Regarding Claim 16 as best understood, Dinville et al. discloses a supporting member assembly (1, Figs. 5A-5C, Paragraphs [0053-0056]) configured to be implanted into or between a subject's bones (Abstract, Paragraph [0055]), which includes a plurality of supporting members of claim 1, wherein the first connecting portion (projection 13) of each supporting member forms a dovetail joint with the second connecting portion (slot for 13) of another said supporting member in order to connect the plural supporting members sequentially (Figs. 5A-5C, Paragraph [0056]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775